Prior to the court’s acceptance of his plea of guilty, the defendant, through counsel, withdrew "all motions made by defendant, either pending or decided”. In withdrawing all his pretrial motions, the defendant waived his right to challenge on appeal, inter alia, the court’s suppression determination (see, People v Gary, 179 AD2d 821 [decided herewith]; People v Kafka, 128 AD2d 895; People v Feingold, 125 AD2d 587; People v Colarusso, 103 AD2d 848; see also, People v Battista, 167 AD2d 344).
Our review of the plea allocution indicates that the defendant’s plea of guilty was knowingly and voluntarily made and that it satisfied the requirements of People v Harris (61 NY2d 9). Mangano, P. J., Lawrence, Rosenblatt and Copertino, JJ., concur.